 


109 HR 187 IH: To prohibit the operation during a calendar year of the final rule issued by the Secretary of Agriculture to establish standards for the designation of minimal-risk regions for the introduction of bovine spongiform encephalopathy into the United States, including designation of Canada as a minimal-risk region, unless United States access to major markets for United States exports of cattle and beef products is equivalent or better than the access status accorded such exports as of January 1, 2003.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 187 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Pomeroy introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To prohibit the operation during a calendar year of the final rule issued by the Secretary of Agriculture to establish standards for the designation of minimal-risk regions for the introduction of bovine spongiform encephalopathy into the United States, including designation of Canada as a minimal-risk region, unless United States access to major markets for United States exports of cattle and beef products is equivalent or better than the access status accorded such exports as of January 1, 2003. 
 
 
1.Annual condition on application of final rule regarding establishment of minimal-risk regions, including Canada, for bovine spongiform encephalopathy 
(a)Imposition of conditionThe final rule issued by the Secretary of Agriculture on January 4, 2005, amending parts 93, 94, 95, and 96 of title 9 of the Code of Federal Regulations to establish standards for the designation of minimal-risk regions for the introduction of bovine spongiform encephalopathy into the United States, to provide for the importation of certain ruminants, ruminant products, and ruminant byproducts from such minimal-risk regions, and to designate Canada as a minimal-risk region shall not apply during a calendar year unless the United States Trade Representative certifies to Congress and the Secretary of Agriculture that the status of United States access during that calendar year to the 10 historical major markets for United States exports of ruminants, ruminant products, and ruminant byproducts is equivalent or better than the access status accorded to United States exports of ruminants, ruminant products, and ruminant byproducts to those markets as of January 1, 2003. 
(b)Identification of major export marketsTo assist the United States Trade Representative in making the certification required by subsection (a), the Secretary of Commerce shall identify the 10 historical major markets for United States exports of ruminants, ruminant products, and ruminant byproducts using statistics regarding the quantity of United States exports of ruminants, ruminant products, and ruminant byproducts to foreign countries during 2003.   
 
